Case 2:20-cv-00281-JRG Document 206-2 Filed 08/20/21 Page 1 of 2 PageID #: 9389




                  EXHIBIT 1
Case 2:20-cv-00281-JRG Document 206-2 Filed 08/20/21 Page 2 of 2 PageID #: 9390
                                                              SAMSUNG ELECTRONICS AMERICA, INC.
                                                              Washington IP Office
                                                              700 Pennsylvania Avenue, SE
                                                              Suite 600
                                                              Washington, DC 20003




    Timothy R. Jezek
    t.jezek@sea.samsung.com
    Principal Legal Counsel
    Samsung Electronics America

    August 9, 2021

    Via Electronic Mail

    Bukola Landis-Aina
    bukola.landis-aina@verizon.com
    Associate General Counsel, IP Litigation
    Verizon
    1300 I St NW, Suite 500 East
    Washington DC 20005

           Re: Licensing Offers from Intellectual Discovery

    Dear Ms. Landis-Aina,

    I have raised with Samsung Electronic America’s (“SEA”’s) parent, Samsung Electronics
    Corporation (“SEC”) whether it is willing to voluntarily provide licensing proposals from
    Intellectual Discovery (“ID”) related to US Patent No. 6,922,728 (the “‘728 patent”).

    I have no ability to obtain the proposals myself or compel their production from SEC. However,
    SEC has informed me as follows, and authorized me to share the following information with
    you:
         SEC has received multiple proposals in the past from ID related to the ‘728 patent.
         At the present time, SEC has no objection in principle to providing those proposals to
            Verizon.
         However, those proposals are covered by contractual confidentiality obligations between
            SEC and ID.
         ID has agreed that SEC may disclose the fact of the licensing proposals, but has not more
            broadly waived SEC’s confidentiality obligations to allow for those proposals’
            production to Verizon.
         SEC has specifically requested that ID allow it to provide Verizon the proposals in
            question, but ID has rejected SEC’s request.

    With Best Regards,


    Timothy R. Jezek
